NUMBERS 13-11-00345-CR and 13-11-00346-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

QUINTIN A. MONTGOMERY,                                                  Appellant,

                                         v.

THE STATE OF TEXAS,                                                     Appellee.


                   On appeal from the 105th District Court
                         of Kleberg County, Texas.


                        MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides, and Perkes
                Memorandum Opinion by Justice Perkes

      In cause number 13-11-00345-CR, appellant, Quintin A. Montgomery, pleaded

guilty to burglary of a habitation, a second degree felony. TEX. PENAL CODE ANN. §

30.02 (West 2003). Pursuant to a plea agreement, the trial court deferred adjudication

and placed appellant on ten years of community supervision. On February 12, 2009,

the State filed a motion to revoke appellant’s community supervision. On April 20,
2009, appellant was adjudicated guilty, and sentenced to ten years’ confinement in the

Institutional Division of the Texas Department of Criminal Justice, with placement at a

boot camp. On November 20, 2009, the trial court granted shock probation to appellant,

suspended his ten-year sentence, and placed him on community supervision for eight

years. On September 21, 2010, the State again filed a motion to revoke appellant’s

community supervision.      On December 2, 2010, appellant pleaded true to the

allegations included in the State’s motion to revoke. The trial court found appellant

violated the conditions of community supervision, revoked his community supervision,

and sentenced appellant to ten years’ confinement in the Institutional Division of the

Texas Department Criminal Justice.

      In cause number 13-11-00346-CR, appellant was indicted for unauthorized use

of a motor vehicle, a state jail felony, TEX. PENAL CODE ANN. § 31.07 (West 2003); two

counts of credit card abuse, a state jail felony, TEX. PENAL CODE ANN. § 32.31 (West

2010); evading arrest with a vehicle, a state jail felony, TEX. PENAL CODE ANN. § 38.04

(West 2010); and criminal mischief, a state jail felony, TEX. PENAL CODE ANN. § 28.03

(West 2010). On May 28, 2009, appellant pleaded guilty to all counts, pursuant to a

plea agreement. The trial court sentenced appellant to two years’ confinement in the

State Jail Division of the Texas Department of Criminal Justice, suspended the

sentence, and placed appellant on five years community supervision, to run concurrent

with his other sentences. On September 21, 2010, the State filed a motion to revoke

appellant’s community supervision. On December 2, 2010, appellant pleaded true to

the allegations included in the State’s motion to revoke. The trial court found appellant

violated the conditions of community supervision, revoked his community supervision,
                                           2
and sentenced appellant to two years’ confinement in the State Jail Division of the

Texas Department of Criminal Justice, to run concurrent with the sentences in his other

cases.

         Appellant appealed both judgments.1 Appellant’s court-appointed counsel filed

an Anders brief. We affirm the trial court’s judgments.

                                         I. ANDERS BRIEF

         In each case, pursuant to Anders v. California, 386 U.S. 738, 744 (1967),

appellant’s court-appointed appellate counsel filed a brief and a motion to withdraw with

this Court, stating that his review of the records yielded no grounds of error upon which

an appeal can be predicated. In each case, counsel’s brief meets the requirements of

Anders as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9

(Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance

‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins

v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford

v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

         In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s counsel has carefully discussed why, under controlling authority,

there are no reversible errors in the trial court’s judgment. In each case, counsel has


         1
         There being two judgments and two records, separate cause numbers were assigned to each
case on appeal. These appeals, however, arise from a single revocation hearing. Although neither party
has sought to consolidate these appeals, in the interest of judicial economy, we issue a single opinion
disposing of both appeals.

                                                  3
informed this Court that he has:            (1) examined the record and found no arguable

grounds to advance on appeal; (2) served a copy of the brief and counsel’s motion to

withdraw on appellant; and (3) informed appellant of his right to review the record and to

file a pro se response.2 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3;

see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of

time has passed, and appellant has not filed a pro se response. See In re Schulman,
252 S.W.3d at 409.

                                     II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). In each case, we have reviewed the entire record and counsel’s

brief, and have found nothing that would arguably support an appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders

briefs, by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

There is no reversible error in either record. Accordingly, the judgments of the trial court

are affirmed.




        2
           The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    4
                                    III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw in each case. Within five days of the date of this Court’s opinion,

counsel is ordered to send a copy of this opinion and this Court’s judgment to appellant

and to advise him of his right to file a petition for discretionary review.3 See TEX. R. APP.

P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206
S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                                               Gregory T. Perkes
                                                               Justice

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of February, 2012.




        3
           No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2.
Effective September 1, 2011, any petition for discretionary review must be filed with the clerk of the Court
of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                       5